Filed 1/23/14 P. v. Gray CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                          B241226

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA089033)
         v.

MEGHAN GRAY,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Arthur
Jean Jr., Judge. Affirmed.


         Rachel Lederman, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Linda C. Johnson and Michael
Katz, Deputy Attorneys General, for Plaintiff and Respondent.
                                   INTRODUCTION
      Because of a traffic violation, officers stopped a car in which defendant and
appellant Meghan Gray was a passenger. Defendant had drugs and she admitted she was
on parole. Because she was on parole, defendant’s motel room was searched, and it
contained stolen property. According to investigating officers, defendant waived her
Miranda1 rights and gave statements leading them to evidence linking her to recent
burglaries. Defendant’s motion to suppress her statements and the evidence on the
ground her statements were involuntary was denied. She contends that the motion should
have been granted because, first, the traffic stop violated the Fourth Amendment, and,
second, her statements resulted from a coercive interrogation. We reject these
contentions and affirm the judgment.
                 FACTUAL AND PROCEDURAL BACKGROUND
I.    Factual background.
      A.     The traffic stop.
      On May 20, 2011, at about 2:30 a.m., Long Beach Police Officers Ron Martin2
(Officer Ron) and Derek Ernest were patrolling in their police vehicle. There was light
traffic. A Mustang driven by Adrian Villanueva turned into an alley without signaling.
There was no oncoming traffic when the car turned, but the officers, who were
approximately 50 to 60 feet behind Villanueva, had to slow down briefly. The car then
turned onto a street, again failing to signal. When Villanueva made the second
unsignaled turn, the officers did not know whether there were any vehicles nearby.
      The officers stopped the car. Villanueva did not have identification. Ernest asked
defendant, the front seat passenger, for identification. Ron ran a “want and a warrant
inquiry” that showed that defendant was on parole for selling narcotics. Defendant
admitted she had parole conditions.


1
      Miranda v. Arizona (1966) 384 U.S. 436.
2
      Although the officer was at times referred to as Officer Ron, he stated his name
was Ron Martin.

                                            2
       She and the driver were told to get out of the car, and Ernest found a glass pipe (a
device used to smoke methamphetamine) on the floorboard where defendant had been
sitting. A female officer found $48 in defendant’s bra area. Defendant pulled from her
jeans a bag containing 11 plastic baggies filled with what appeared to be
methamphetamine. She also had a black bag containing four capsules filled with a white
substance.
       Ron found a motel key in defendant’s purse. Defendant said a stolen Mustang was
parked at the motel. Based on the key and defendant’s statement, officers were
dispatched to the motel to conduct a parole search.3 Officers found a car registration slip
in the name of Randa Garrana, whose residence on Toledo Street had been burglarized.
Officers also found electronics, sporting equipment, and other property.
       At no time did Ron offer leniency to defendant.
       B.     Subsequent questioning of defendant at the police station.
       Meanwhile, defendant, who wanted to cooperate, was taken to the police station at
about 3:30 a.m. When she mentioned fumigation tent burglaries and stolen cars,4 Officer
John Gibbs, who had known defendant for several years, read Miranda rights to her. She
waived her Miranda rights, and they talked for over an hour, until about 6:00 a.m. She
was not handcuffed and the officers’ guns were not drawn during this time. Gibbs did
not threaten or yell at her or make an offer of leniency or say that if she gave them
information she would not be charged with drug crimes. Their conversation was
professional, even jovial at times. During the time he was with defendant from about
3:00 a.m. to 9:00 a.m., Gibbs did not see her sleep, but he was not in constant visual
contact with her.
       Between 6:00 a.m. and 7:00 a.m., defendant was taken to the motel where she’d
been staying. She dozed off and on in a chair. Burglary Detective Jose Yarruhs arrived

3
      Defendant also said that the officers could search the room, and she later signed a
consent form to search the room.
4
       During the interview, defendant mentioned the burglary on Toledo Street on
April 26, 2011 and her drug connections.

                                             3
at the motel at about 7:00 a.m. Defendant told him that she’d received her Miranda
rights but wanted to talk to him. She showed the detective a car registration slip for an
Infiniti, and he recognized the owner, Garrana, as a burglary victim who lived on Toledo
Street in Pasadena. Defendant said that she and her boyfriend took a safe, jewelry, and
commemorative coins to Eric Lloyd, who gave them $200 in exchange for the items.
Yarruhs and defendant talked for about an hour to an hour and a half, during which time
defendant had nothing to eat and did not sleep. During the time Yarruhs and defendant
were together, she was friendly and nice. Yarruhs gave her no promises or deals and did
not threaten her. At some point, defendant told Yarruhs she was pregnant.
       So that defendant could direct them to stolen property, Long Beach Police Officer
Joel Camrin picked defendant up from the motel, and she directed him to an apartment
building and a house in Long Beach. They were together two to four hours, from about
8:00 a.m. to 12:00 p.m. She slept on the way to Pasadena, and they stopped to get water.
He never threatened or made her promises.
       Yarruhs next saw defendant at about 1:00 p.m. at the Long Beach police station,
and they talked for about two hours. While there, defendant saw her boyfriend.
Defendant told Yarruhs that she acted as a lookout while her boyfriend went inside
Garrana’s house, which was being fumigated
       Officer Jennifer Valenzuela first saw defendant at the police station around
4:00 p.m. Defendant was friendly and talkative. During the two hours Valenzuela was at
the station, she never heard defendant ask to use the bathroom. Defendant was not
denied water or food. Valenzuela did not promise leniency. Defendant did say she was
pregnant.
       Valenzuela took defendant to the residence on Toledo that had been burglarized.
Defendant ate at a Taco Bell before going to a second residence on the west side of Long
Beach where defendant thought some stolen items might be. They returned to the police
station sometime between 6:00 p.m. and 7:00 p.m. Defendant was booked that evening at
about 8:00 p.m.



                                             4
         Out on bail, defendant called Yarruhs in June or July to tell him about another
crime. She directed him to a residence in Glendora where he found, among other things,
computers belonging to Garrana.
         C.     Defendant’s testimony.
         When defendant was stopped at 2:30 a.m., she had just gotten off an eight-hour
shift at work and was tired. At the traffic stop, she gave identification to an officer, who
after going to the patrol car with the identification, asked if she was on parole. She said
she was, and she allowed the officers to search her purse but not the car. After she was
told that if she was found with drugs at the police station she would be charged with
bringing drugs into a jail, she admitted she had drugs on her. Ron said she could go
home if she told them where the drugs came from. She was never Mirandized in the
field.
         Defendant was taken to the police station around 3:30 a.m., where Ron told her
she could go home if she spoke with other officers. Gibbs also promised to let her go if
she gave him something to work with. Gibbs did not read her Miranda rights. They
talked about burglaries, including fumigation tent burglaries, stolen cars, and controlled
substances. She was never told she was a burglary suspect. Tired and upset, she wanted
to go home. She mentioned wanting food, but she was not fed. She asked whether once
they got to the motel room and she spoke to the officers there, would she be done, but the
officers didn’t know. Neither Gibbs nor any other officer told her she couldn’t have food
or water or take a break. Gibbs never threatened her physically. The tone was
conversational.
         After her conversation with Gibbs, defendant was taken to the motel room, where
she was shown a pink slip, but she didn’t know where it came from. She dozed in a
chair, although she would be awakened with questions. Having not eaten, at 6:00 a.m.,
she ate cereal in the motel room. She did not eat again until that evening, when an officer
took her to Taco Bell.
         When Yarruhs arrived at the motel, he did not ask whether she had been given her
Miranda rights. He only briefly questioned her, during which time he made no promises

                                              5
and did not physically threaten her. No officer denied her food or water, a bathroom
break or sleep or promised her leniency while she was at the motel.
       She agreed to help officers find the homes of people her boyfriend did business
with in the hope she would be allowed to leave. Although Camrin told her that he didn’t
know what would happen after she showed them the locations, she assumed she would be
allowed to leave. While Camrin drove her to two locations, one in Long Beach and the
second in Pasadena, she slept on and off. He did not get her water. He did not promise
her leniency or threaten her. The tone of their conversation was friendly.
       When she returned to the station, Yarruhs questioned her again. Yarruhs did not
continuously question her; he would come in and out of the conference room, and she
would put her head down and rest her eyes. Yarruhs told her that if she helped recover
the victim’s property, charges would be dropped and she could go home. When she
asked when she would be done, they kept telling her “in a few minutes” and that she
could go home once she finished answering questions. When she mentioned she had to
be at work at 5:00 p.m., they told her she would make it. But she fell asleep at the table,
and when she woke up it was too late to get to work on time. She was tired and wanted
“to get it over and done with.” She was still not told she was a burglary suspect.
       Valenzuela got her food from Taco Bell after they left the Toledo location.
Defendant then tried to help Valenzuela find Shannon Dugan’s house, because Dugan
was involved in the robberies. She and Valenzuela never discussed leniency. When she
returned to the station after trying to locate Dugan, she was told she wasn’t going home.
Valenzuela said that the lieutenant on the case was unhappy with the results of what
defendant had provided and that she would be arrested for residential burglary.
Valenzuela told defendant not to “freak out,” that she would try to get it cleared up but
that defendant would have to be arrested and booked.
       Defendant got out of jail on bail on June 3, 2011. She called Yarruhs in June or
July to get her property back, but when he asked if she knew where the stolen items were,
she said she could help them out. Because he said they would try to get the outstanding
case against her cleared up, she helped him to find Dugan.

                                             6
II.    Procedural background.
       An information filed on July 21, 2011 alleged count 1 for first degree residential
burglary (Pen. Code, § 459).5 It also alleged that defendant had prior convictions within
the meaning of section 667.5, subdivision (b).
       Defendant filed a motion to suppress her statements. After a multiple-day hearing,
the trial court denied the motion. The court first found that the traffic stop was lawful,
because the officers’ car was affected by the driver’s failure to signal. The officers could
ask defendant for her identification, because questions about a person’s identity do not
implicate the Fourth Amendment. The court also found defendant not to be credible.
The court concluded that she was given her Miranda rights and was not promised any
consideration for cooperation in the case. Her statements were therefore voluntary.
       On April 18, 2012, defendant pled no contest to first degree burglary (§ 459). On
May 14, 2012, the trial court sentenced her to two years in prison.
                                       DISCUSSION
I.     The traffic stop did not violate the Fourth Amendment.
       Defendant contends that the traffic stop violated the Fourth Amendment, because
the failure to signal did not violate Vehicle Code section 22107; hence, her statements
and the evidence in the motel room and other locations should have been suppressed. We
disagree.
       The Fourth Amendment guarantees the right to be free of unreasonable searches
and seizures by law enforcement personnel. (U.S. Const., 4th Amend.; People v. Diaz
(2011) 51 Cal. 4th 84, 90.) Subject to “ ‘well-delineated exceptions,’ ” warrantless
searches are presumed to be unreasonable. (Diaz, at p. 90; see also People v. Rogers
(2009) 46 Cal. 4th 1136, 1156.) The protections guaranteed by the Fourth Amendment
extend to brief investigatory stops of people and vehicles that fall short of traditional
arrest. (People v. Butler (2003) 111 Cal. App. 4th 150, 160.)




5
       All further undesignated statutory references are to the Penal Code.

                                              7
         The government bears the burden of demonstrating a legal justification for a
warrantless search. (People v. Evans (2011) 200 Cal. App. 4th 735, 742; People v. Rogers,
supra, 46 Cal.4th at p. 1156.)6 We evaluate challenges to the admissibility of a search or
seizure solely under the Fourth Amendment. (People v. Carter (2005) 36 Cal. 4th 1114,
1141.) When reviewing the denial of a suppression motion, we defer to the trial court’s
express or implied factual findings if supported by substantial evidence, but exercise our
independent judgment to determine whether, on the facts found, the search or seizure was
reasonable under the Fourth Amendment. (People v. Lomax, supra, 49 Cal.4th at p. 563.)
         A “ ‘detention is reasonable under the Fourth Amendment when the detaining
officer can point to specific articulable facts that, considered in light of the totality of the
circumstances, provide some objective manifestation that the person detained may be
involved in criminal activity.’ [Citation.]” (People v. Logsdon (2008) 164 Cal. App. 4th
741, 744; see also People v. Carmona (2011) 195 Cal. App. 4th 1385, 1390.) “ ‘As a
general matter, the decision to stop an automobile is reasonable where the police have
probable cause to believe that a traffic violation has occurred.’ [Citation.]” (People v.
Lomax, supra, 49 Cal.4th at p. 564; see also Whren v. United States (1996) 517 U.S. 806,
810.)7
         Here, Officers Ron and Ernest testified that they stopped Villanueva’s car because
he violated Vehicle Code section 22107, which provides: “No person shall turn a vehicle
from a direct course or move right or left upon a roadway until such movement can be
made with reasonable safety and then only after the giving of an appropriate signal in the


6
       If there is a legitimate reason for a search or seizure, an officer’s subjective
motivation is generally irrelevant. (Kentucky v. King (2011) ___ U.S. ___ [131 S. Ct.
1849, 1859] [the high court’s cases “ ‘have repeatedly rejected’ a subjective approach,
asking only whether ‘the circumstances, viewed objectively, justify the action’ ”]; People
v. Lomax (2010) 49 Cal. 4th 530, 564.)
7
       “Once a vehicle has been detained in a valid traffic stop, police officers may order
the driver and passengers out of the car pending completion of the stop without violating
the Fourth Amendment.” (People v. Lomax, supra, 49 Cal.4th at p. 564; see also
Pennsylvania v. Mimms (1977) 434 U.S. 106, 111.)

                                                8
manner provided in this chapter in the event any other vehicle may be affected by the
movement.” (Italics added; see also People v. Carmona, supra, 195 Cal.App.4th at
p. 1390; People v. Logsdon, supra, 164 Cal.App.4th at p. 743 & fn. 3.) In Carmona, an
officer was driving southbound. (Carmona, at p. 1388.) The defendant was driving
northbound on the same street when he made a right turn without signaling. The officer
stopped the defendant for violating Vehicle Code section 22107. The officer, however,
conceded that the defendant’s turn did not affect him because the officer was travelling in
the opposite direction, was at least 55 feet from the defendant, and no other cars were
around. (Carmona, at p. 1390; see also U.S. v. Mariscal (9th Cir. 2002) 285 F.3d 1127,
1131-1132 [no violation of Arizona’s equivalent to Vehicle Code section 22107 where
police car was at a standstill on the other side of the street from where the defendant
made a turn without signaling].) The traffic stop was therefore unreasonable under the
Fourth Amendment, and the defendant’s suppression motion should have been granted.8
       Still, a signal is primarily aimed at vehicles behind the car changing lanes.
(People v. Miranda (1993) 17 Cal. App. 4th 917, 930.) And a vehicle may be “affected”
by another vehicle’s lane change even if no actual impact occurs. (People v. Logsdon,
supra, 164 Cal.App.4th at p. 745.) Logsdon found that the defendant’s unsignaled turn
affected the officer driving behind him, even though the officer was estimated to be
within 100 feet of the defendant’s vehicle. (Id. at pp. 745-746.) Logsdon therefore held
that the traffic stop did not violate the Fourth Amendment.
       The facts here, while similar, are more compelling than those in Logsdon.
Logsdon assumed that the officer was affected by the defendant’s failure to signal before
turning, because the officer was within 100 feet of the defendant’s vehicle. Here, Officer
Ron directly testified about the effect Villanueva’s turn had on him. When Villanueva

8
       Carmona also rejected the argument that the stop could be justified under Vehicle
Code section 22108, which provides that an intent to turn must be signaled during the last
100 feet traveled by the vehicle before turning. (People v. Carmona, supra, 195
Cal.App.4th at pp. 1391-1394 [“reading sections 22107 and 22108 together, a motorist
must continuously signal during the last 100 feet traveled before turning, but only in the
event other motorists may be affected”].)

                                             9
made his first unsignaled turn, the officers were in their car, approximately 50 to 60 feet
behind him. Officer Ron testified: “I had to slow down briefly when she made a
westbound turn, []cause I was driving at the speed limit, 25, but approximately 50 to 60
away. It was a quick, left turn without signaling, so I had no idea the vehicle was going
to turn.” Thus, in contrast to Carmona and Logsdon, Officer Ron had to slow down as a
result of defendant’s failure to signal.
       The suppression motion was therefore properly denied.9
II.    The voluntariness of defendant’s statements.
       Defendant next contends that the suppression motion should have been granted on
a second ground: her statements were involuntary “because she was subjected to a
coercive interrogation process in which, pregnant, she was deprived of sleep and food for
an extended period of time while relentlessly questioned by multiple officers.”
       An involuntary confession—one that is not free because the defendant’s will was
overborne—is inadmissible at trial under the due process guarantees of the United States
and California Constitutions. (Mincey v. Arizona (1978) 437 U.S. 385, 398; People v.
Massie (1998) 19 Cal. 4th 550, 576; People v. Smith (2007) 40 Cal. 4th 483, 501.) A
confession is involuntary when elicited by a promise of some benefit or leniency, whether
express or implied, and the wrongful inducement and the defendant’s statements are
causally linked. (People v. Holloway (2004) 33 Cal. 4th 96, 115; People v. Maury (2003)
30 Cal. 4th 342, 404-405; Colorado v. Connelly (1986) 479 U.S. 157, 164, fn. 2.) When
the defendant is given to understand that he or she might reasonably expect more lenient
treatment at the hands of the police, prosecution, or the courts, in consideration of making
a statement, even a truthful one, the inducement may render any ensuing statement by the
defendant involuntary and, thus, inadmissible. (Holloway, at p. 115.)




9
      Because we find that the search and seizure was proper on this ground, we do not
address the People’s additional argument that the search was proper because the officers
knew, before searching her, that defendant was on parole and subject to search without a
warrant.

                                             10
         The voluntariness of a suspect’s statement is determined based on the totality of
the circumstances. Those circumstances include “ ‘the crucial element of police coercion
[citation]; the length of the interrogation [citation]; its location [citation]; its continuity’
as well as ‘the defendant’s maturity [citation]; education [citation]; physical condition
[citation]; and mental health.’ ” (People v. Williams (1997) 16 Cal. 4th 635, 660.)
Questioning by the police may include exchanges of information, summaries of evidence,
an outline of theories of events, confrontation with contradictory facts, debate, and even
exaggerated statements implying that the police have more knowledge about a crime than
they actually possess. (People v. Holloway, supra, 33 Cal.4th at p. 115; see also People
v. Jones (1998) 17 Cal. 4th 279, 299.) Only those “psychological ploys which, under all
the circumstances, are so coercive that they tend to produce a statement that is both
involuntary and unreliable” are inadmissible. (People v. Ray (1996) 13 Cal. 4th 313,
340.)
         “In order to introduce a defendant’s statement into evidence, the People must
prove by a preponderance of the evidence that the statement was voluntary. [Citation.] If
a statement is found to be involuntary, the statement and other evidence derived from it
are inadmissible for any purpose.” (People v. Vasila (1995) 38 Cal. App. 4th 865, 873.)
We accept “the trial court’s resolution of disputed facts and inferences as well as its
evaluations of credibility if substantially supported, but independently determine from
undisputed facts and facts found by the trial court whether the challenged statement was
legally obtained.” (People v. Smith, supra, 40 Cal.4th at p. 502.)
         Defendant makes two main arguments concerning the voluntariness of her
statements. First, she was promised a deal or leniency in exchange for her statements.
Second, she was questioned for approximately 18 hours, while pregnant, without food or
sleep.
         As to defendant’s first argument, defendant testified that Officers Ron, Yarruhs,
and Gibbs promised her a deal or leniency if she helped them with the burglary and drug
investigations. Defendant additionally denied being given her Miranda rights. The
officers, however, denied making any promises or offers of leniency. Gibbs also testified

                                               11
that he read Miranda rights to her when she arrived at the station in the early morning
and that she waived her rights. Yarruhs, who first met defendant at the motel around
6:00 a.m. or 7:00 a.m., asked defendant whether she had been given her Miranda rights.
She said she had, but she wanted to talk to him.
       The trial court found defendant not to be credible: “So it really does come back to
credibility call. [¶] And based on [defendant’s] testimony, I don’t find her testimony to
be credible. And let me tell you why. [¶] She tells the court during her testimony that
she was promised leniency. . . . [¶] Her testimony is that at no time she was advised of
her Miranda rights and . . . she was at least on three separate occasions promised leniency
if she cooperated with police officers. [¶] . . . [¶] Yet, her testimony is that she had
absolutely no knowledge of what happened at Toledo. Every information that she
received was from officers, who had given her information about the Toledo burglary.
[¶] Her testimony is not credible. [¶] Therefore, on credibility call, I don’t believe that
she was not provided her Miranda rights. She was. [¶] And I don’t believe that she was
given promissory considerations for her cooperation, because she was arrested on the
night of this incident.”
       “Our role in reviewing the resolution of this issue is limited. The question of the
voluntariness of the consent is to be determined in the first instance by the trier of fact;
and in that stage of the process, ‘[t]he power to judge credibility of witnesses, resolve
conflicts in testimony, weigh evidence and draw factual inferences, is vested in the trial
court. On appeal all presumptions favor proper exercise of that power, and the trial
court’s findings—whether express or implied—must be upheld if supported by
substantial evidence.’ [Citations.]” (People v. James (1977) 19 Cal. 3d 99, 107.) Thus,
where, as here, substantial evidence supports the trial court’s credibility determination,
we must accept it.
       Next, defendant argues that the length of time she was in custody before she was
booked, approximately 18 hours, from 3:30 a.m. to 8:00 p.m., was unduly lengthy and
therefore coercive. There is, however, no specific time limit on an interrogation; rather,
length of the interrogation is just one factor in the totality of the circumstances. (See

                                              12
People v. Hill (1992) 3 Cal. 4th 959, 981, overruled in part on another ground in Price v.
Superior Court (2001) 25 Cal. 4th 1046, 1069, fn. 13.) In Hill, the defendant was
interrogated for approximately eight hours in five separate sessions over a 12-hour
period. (Hill, at p. 981.) The court found that the defendant’s statements given during
the interrogation were voluntary. The actual interrogation, which took place during
normal waking hours, was not continuous; it was divided into five sessions punctuated by
breaks “not of insignificant duration.” (Ibid.) The defendant also was promptly provided
with food, drink, and restroom breaks when requested. (Ibid.; cf. Ashcraft v. Tennessee
(1944) 322 U.S. 143, 153 [statements of a suspect interrogated for 36 hours without sleep
or rest by a relay team of officers and attorneys were involuntary]; Clewis v. Texas (1967)
386 U.S. 707, 712 [suspect’s statements were inadmissible because of “concern as to the
extent to which petitioner’s faculties were impaired by inadequate sleep and food,
sickness, and long subjection to police custody with little or no contact with anyone other
than police”]; Doody v. Ryan (2011) 649 F.3d 986, 990 [2011 U.S. App. LEXIS 9102]
[statements of a 17-year-old boy were involuntary where he was held for almost 13 hours
and subjected to “relentless overnight questioning” by a “tag team of officers”].)
       Although defendant here was in police custody for a lengthy period of time before
being booked, the actual interrogation was not continuous, was divided into sessions, and
defendant slept and ate between some sessions. Although the record is inexact, it appears
that defendant was first questioned at the police station from about 3:30 a.m. to 6:00 a.m.
She was then taken to the motel, where she ate cereal and dozed, for how long it is
unclear. Yarruhs talked to defendant for an hour to an hour and a half at the motel.
Camrin picked defendant up from the motel and she directed him to various locations
relevant to the burglary investigations. Defendant slept in the car, and the detective gave
water to her. They were together two to four hours, from about 8:00 a.m. to 12:00 p.m.
At about 1:00 p.m., defendant saw Yarruhs again at the station, and they talked for about
two hours, although this was not a continuous session because defendant was allowed to
visit her boyfriend, who was also in custody. Later that afternoon, it is unclear what time,
Valenzuela drove with defendant to one of the burgled residences, after which defendant

                                            13
ate food from Taco Bell. They returned to the station sometime between 6:00 p.m. and
7:00 p.m., and defendant was booked at about 8:00 p.m.
       Defendant corroborated much of these events. She conceded that no officer
denied her food or water, a bathroom break or sleep at the motel. She also said that she
slept off and on while Camrin drove her to various locations. Back at the station that
afternoon, Yarruhs questioned her, but it was not continuous; he came in and out of the
room, and she would put her head down and rest her eyes or sleep. That evening,
Valenzuela got defendant food from Taco Bell.
       From this evidence, it appears that although defendant was in custody from about
3:30 a.m. to 8:00 p.m., when she was booked, she was not interrogated or questioned for
longer than approximately two hours at a time. In between these sessions, she was
allowed to rest or to sleep. She was even allowed to see her boyfriend. Also, she was not
at the police station the entire time; she spent some of the time at her motel and some
driving with officers to locations in Long Beach and in Pasadena. She had breakfast and
a meal later in the afternoon, and she conceded she was not denied bathroom breaks.
       In addition, defendant, who was 24 at the time of the offense, had prior experience
with the law. She admitted that she had been read Miranda rights before and that she’d
learned about Miranda in high school. Also, Gibbs testified that he knew her from prior
contacts, and they were friendly with each other. Defendant agreed that many of the
officers were friendly and professional. The totality of these circumstances demonstrate
that, despite the length of time defendant was in police custody, her statements were
voluntary. (See, e.g., People v. Anderson (1990) 52 Cal. 3d 453, 470 [although the
defendant said he’d been awake 30 hours before confessing, the totality of the
circumstances, including his age (27), high IQ, and his “reflective actions during the
course of the offenses,” “afford[ed] [an] insufficient basis for overturning the trial court’s
finding of voluntariness”].)




                                             14
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          ALDRICH, J.


We concur:


             KLEIN, P. J.




             CROSKEY, J.




                                     15